Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Rex Energy Corporation: We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-146648, No. 333-188676, and No. 333-212306) of Rex Energy Corporation and subsidiaries (the Company) of our reports dated March15, 2017, with respect to the consolidated balance sheets of Rex Energy Corporation and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, changes in noncontrolling interests and stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10‑K of the Company. /s/ KPMG LLP Pittsburgh, Pennsylvania
